09-2874-ag
     Ye v. BIA
                                                                                   BIA
                                                                              Morace, IJ
                                                                          A 099 616 312
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE
     32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
     THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of                Appeals
 2   for the Second Circuit, held at the Daniel Patrick                Moynihan
 3   United States Courthouse, 500 Pearl Street, in the                City of
 4   New York, on the 17 th day of February, two thousand              ten.
 5
 6
 7   PRESENT:
 8            ROBERT D. SACK,
 9            RICHARD C. WESLEY,
10            PETER W. HALL,
11                  Circuit Judges.
12   _______________________________________
13
14   HUA GENG YE,
15            Petitioner,
16
17                v.                                       09-2874-ag
18                                                         NAC
19   BOARD OF IMMIGRATION APPEALS,
20            Respondent.
21   ______________________________________
22
23   FOR PETITIONER:               Farah Loftus, Century City,
24                                 California.
25
26   FOR RESPONDENT:               Tony West, Assistant Attorney
27                                 General, Thomas B. Fatouros, Senior
28                                 Litigation Counsel, Karen Y.
29                                 Stewart, Attorney, Office of
1                              Immigration Litigation, Civil
2                              Division, United States Department
3                              of Justice, Washington, D.C.
4
5           UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED in part and DISMISSED in part.

9           Petitioner Hua Geng Ye, a native and citizen of China,

10   seeks review of the June 5, 2009, order of the BIA affirming

11   the September 10, 2007, decision of Immigration Judge (“IJ”)

12   Philip Morace pretermitting his application for asylum and

13   denying his application for withholding of removal and

14   relief under the Convention Against Torture (“CAT”).      In re

15   Hua Geng Ye, No. A 099 616 312 (B.I.A. June 5, 2009), aff’g

16   No. A 099 616 312 (Immig. Ct. N.Y. City Sept. 10, 2007).        We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history of this case.

19          We review the decision of the IJ as supplemented by the

20   BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

21   2005).     The applicable standards of review are well-

22   established.     See Yanqin Weng v. Holder, 562 F.3d 510, 513

23   (2d Cir. 2009).




                                     2
1        We lack jurisdiction to review the IJ’s decision

2    insofar as he pretermitted as untimely Ye’s application for

3    asylum.   See 8 U.S.C. § 1158(a)(3).   While we retain

4    jurisdiction to review constitutional claims and “questions

5    of law,” 8 U.S.C. § 1252(a)(2)(D), Ye has raised neither.

6    We dismiss the petition for review to that extent.       We

7    similarly dismiss the petition for review to the extent Ye

8    challenges the denial of his request for CAT relief because

9    he failed to exhaust that argument before the BIA.       See 8

10   U.S.C. § 1252(d)(1); Karaj v. Gonzales, 462 F.3d 113, 119

11   (2d Cir. 2006).

12       With respect to the agency’s denial of Ye’s application

13   for withholding of removal, we find no error in its adverse

14   credibility determination.   In his brief, Ye does not

15   challenge the IJ’s findings that: (1) his non-responsive

16   demeanor negatively impacted his credibility; (2) the

17   absence of sufficient corroborative evidence negatively

18   impacted his credibility; and (3) there were “significant”

19   discrepancies both within his testimony and between his

20   testimony and the documentary evidence that he submitted

21   regarding the timing and his physical location when he

22   discovered that two of his fellow Falun Gong practitioners


                                   3
1    had been arrested and detained.   Because Ye does not

2    challenge those findings, they stand as valid bases for the

3    IJ’s adverse credibility determination.     See Shunfu Li v.

4    Mukasey, 529 F.3d 141, 146-147 (2d Cir. 2008). Although Ye

5    challenges other of the IJ’s credibility findings, the

6    unchallenged findings alone provide substantial evidence for

7    his adverse credibility determination.     See also Corovic,

8    519 F.3d at 95; Xiu Xia Lin, 534 F.3d at 167.     We will

9    therefore not disturb the agency’s denial of Ye’s

10   application for withholding of removal.

11       For the foregoing reasons, the petition for review is

12   DENIED, in part, and DISMISSED, in part.     Having completed

13   our review, we DISMISS the petitioner's pending motion for a

14   stay of removal as moot.

15                              FOR THE COURT:
16                              Catherine O’Hagan Wolfe, Clerk
17
18
19
20




                                  4